DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-7, 9-13, 15, 18, 21-22, 24-25, 39 and 50 filed November 24th 2020 are the subject matter of this Office Action. A telephone call was made to Attorney Nicole Sullivan on 06/27/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 25, drawn to kit comprising a pyrimidine synthesis inhibitor, a composition comprising a DNA repair inhibitor and optionally, instructions for use, classified in C07D and multiple subclasses. For example, when the pyrimidine synthesis inhibitor is leflunomide, the invention is classified as C07D, subclass 261/18.
II. Claims 1-7, 9-13, 15, 18, 21-22, 24, 39 and 50 drawn to the method of treating an ARID1A-mutant tumor or cancer in a subject in need comprising administering to the subject an effective amount of (i) a pyrimidine synthesis inhibitor, (ii) administering to the subject an effective amount of a DNA repair inhibitor, classified in A61K multiple subclasses. For example, when the pyrimidine synthesis inhibitor is leflunomide, the invention is classified as A61K, subclass 31/42.

The inventions are independent or distinct, each from the other because:
Inventions (I) and (II) are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, as shown in Avrutov (US Patent 6,610,718 published 08/26/2003), the pyrimidine synthesis inhibitor leflunomide is effective for a materially different process, such as treating rheumatoid arthritis in a subject in need (claims 1-6). 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:  
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
In the instant case, the invention of Group (II) requires searching for a combination of a pyrimidine synthesis inhibitor and a composition comprising a DNA repair inhibitor. Meanwhile Group (I) does not require a combination of a pyrimidine synthesis inhibitor and a DNA repair inhibitor to be administered. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

 
ELECTION OF SPECIES
This application contains claims directed to the following patentably distinct species:
The species of pyrimidine synthesis inhibitor (claims 3-7, 9-11),
The species of DNA repair inhibitor (claims 13, 15),
  The species are independent or distinct because each species of pyrimidine synthesis inhibitor and DNA repair inhibitor comprise unique physical and chemical properties, which in turn give rise to administered compositions comprising distinct physical and chemical properties. In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-7, 9-13, 15, 18, 21-22, 24-25, 39 and 50  generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a single disclosed species of pyrimidine synthesis inhibitor to be examined even though the requirement may be traversed (37 CFR 1.143), (ii) an election of a single disclosed species of DNA repair inhibitor species to be examined even though the requirement may be traversed (37 CFR 1.143) and (iii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.W.K/Examiner, Art Unit 1628                                                                                                                                                                                                        06/29/2022





/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628